 

Exhibit 10.14

CONFIDENTIAL TREATMENT REQUESTED

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

MASTER LICENSE AGREEMENT

 

Between

 

PURDUE RESEARCH FOUNDATION

 

and

 

ENDOCYTE, INC.

 

TABLE OF CONTENTS

 





SECTION 1. DEFINITIONS 1 SECTION 2. GRANT OF LICENSE 4 SECTION 3. DILIGENCE AND
COMMERCIALIZATION 5 SECTION 4. CONSIDERATION FOR LICENSE 6 SECTION 5. PAYMENTS
AND REPORTS 9 SECTION 6. RECORDS 9 SECTION 7. PATENT PROSECUTION 10 SECTION 8.
ABATEMENT OF INFRINGEMENT 11 SECTION 9. CONFIDENTIALITY 11 SECTION 10.  DISPUTE
RESOLUTION 11 SECTION 11. WARRANTY, MERCHANTABILITY AND EXCLUSION OF WARRANTIES
12 SECTION 12. DAMAGES, INDEMNIFICATION, AND INSURANCE 13 SECTION 13. TERM AND
TERMINATION 13 SECTION 14. NOTICES 15 SECTION 15. MISCELLANEOUS 15 Exhibit I A
Schedule A:  Elected Eligible Disclosures and Licensed Patents B Schedule B:
Commercialization Plan. C Schedule C: Royalty Report Requirements D



 

Confidential



 [*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

 

 

  

MASTER LICENSE AGREEMENT

 

THIS MASTER LICENSE AGREEMENT is made and entered into and effective as of July
1, 2013 (“Effective Date”), by and between PURDUE RESEARCH FOUNDATION, a
statutory body corporate formed and existing under the Indiana Foundation or
Holding Companies Act of 1921 (hereinafter referred to as “PRF”), and Endocyte,
Inc. and its Affiliates, 3000 Kent Ave., Suite A1-100, West Lafayette, IN 47906,
a Delaware corporation (collectively and hereinafter referred to as “Endocyte”)
collectively referred to hereinafter as the “Parties.”

 

WITNESSETH

 

WHEREAS, Endocyte has sponsored and continues to sponsor research conducted at
Purdue University pursuant to the terms of the Master Research Agreement Between
Endocyte, Inc. and Purdue University, as restated March 1, 2006, amended on July
1, 2013, and further amended from time to time (hereafter, the “MRA”);

 

WHEREAS, the MRA designates PRF to administer all matters pertaining to
protection, use and commercialization of the intellectual property developed
thereunder;

 

WHEREAS, Endocyte desires to hereby enter into this Agreement whereby Endocyte
obtains a license to commercialize each Eligible Disclosure that it elects to
license; and

 

WHEREAS, PRF is willing to enter into this Agreement with Endocyte, under the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the Parties
hereto agree as follows:

 

SECTION 1. DEFINITIONS

 

The following terms as used herein shall have the following meaning:

 

1.1           “Affiliate” means any entity which controls, is controlled by, or
is under common control with another [P]erson. For purposes of this definition
only, “control” means (a) to possess, directly or indirectly (through one or
more intermediaries), the power to direct the management or policies of an
entity, whether through ownership of voting securities or by contract relating
to voting rights or corporate governance, or (b) to own, directly or indirectly,
more than fifty percent (50%) of the outstanding voting securities or other
ownership interest of such entity.

 

1.2           “Agreement” or “License Agreement” or “Master License Agreement”
means this Agreement, including all Schedules attached to this Agreement.

 

1.3           “Annual Period” means a calendar year during the Term of the
Agreement.

 

1.4           “Commercially Reasonable Efforts” means with respect to the
commercialization of a Licensed Technology, efforts that are consistent with
those utilized by companies of size and type similar to Endocyte (or, if
applicable, a Sublicensee), for products with similar commercial potential at a
similar stage, taking into consideration their cost to develop, the
competitiveness of alternative products, the nature and extent of their market
exclusivity, the likelihood of regulatory approval, their profitability, and all
other relevant factors

 

Confidential

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

1

 

  

1.5           “Eligible Disclosure” means a technology disclosure as set forth
inArticle 7.1(c) of the MRA that(a) is disclosed in writing to PRF by Prof.
Philip S. Low (whether alone or in conjunction with Purdue Personnel, as defined
herein) and (b) is derived from a Project, as that term is defined in the MRA,
within the Endocyte Field, as defined in the MRA, funded solely by Endocyte or a
combination of Endocyte funds and gift funds and/or internal Purdue funds and
(c) is not rendered ineligible for election for license pursuant to the MRA by
Section 145 of the Internal Revenue Code and the regulations promulgated
thereunder. It is anticipated that the subject matter of Eligible Disclosures
will include but not be limited to the subject matter set forth in Exhibit I,
which Endocyte and PRF may amend from time to time.

 

1.6            “Elected Eligible Disclosure” means an Eligible Disclosure that
Endocyte timely elects to license pursuant to the procedures and terms set forth
in the MRA. The date upon which such timely election occurs is referred to as
the “Election Date” and shall be the date upon which the Elected Eligible
Disclosure is scheduled and licensed to Endocyte pursuant to this Master License
Agreement.

 

1.7           “Endocyte Contribution” means, with respect to an Eligible
Disclosure, use of materials by Purdue Personnel supplied by Endocyte to Purdue
University pursuant to material transfer documentation between Endocyte and
Purdue University.

 

1.8           “Federal IP Policy” means the U.S. law and regulations applicable
to intellectual property funded in whole or in part by the U.S. Government,
including without limitation 35 U.S.C. §200 et seq., 15 U.S.C. §3710a, and 37
C.F.R. Part 401.

 

1.8           “Field of Use” means all uses, including, but not limited to,
commercialization directed to the Endocyte Field as defined in the MRA.

 

1.9           “Gross Receipts” means the amount received by Endocyte, its
subsidiaries, distributors, and Sublicensee(s) in consideration in any part for
sales of a Licensed Technology that is covered by a Valid Claim in the
jurisdiction where the consideration is tendered, less the following, to the
extent actually taken or occurring: (i) product returns; (ii) excise and sales
taxes, VAT; (iii) tariffs specific to the Licensed Technology that is covered by
a Valid Claim; and (iv) customer reimbursement of enumerated third-party
delivery charges. No adjustment or deduction from Gross Receipts shall be made
or permitted for sales commissions, internal sales to corporate affiliates or
collection costs.

 

1.10 “Indemnitees” means PRF, Purdue University, and their respective officers,
directors, employees, and legal representatives.

 

1.11 “Licensed Patent(s)” means, to the extent arising from an Elected Eligible
Disclosure, (a) the patent applications and issued patents referenced in
Schedule A and as amended from time to time by the Parties; (b) all patents and
patent applications related to clause (a), filed in accordance with Section 7
(whether referenced in Schedule A or not), which claim priority (and excluding
where such priority claim is denied or disallowed) under 35 U.S.C. §119 or the
benefit of the filing date under 35 U.S.C. §120 or §371; (c) any divisionals,
continuations, continuations-in-part, reissues, renewals, substitutions,
registrations, re-examinations, revalidations, extensions, and supplementary
protection certificates, provided that the foregoing are filed with PRF’s prior
approval and with PRF as an assignee; (d) any patent issuing from any patent or
patent application described in clause (a), (b), or (c); (e) any reissue,
renewal, reexamination, or extension of any patent or patent application
described in clause (a), (b), (c), or (d); and (f) any foreign counterpart or
equivalent of any patent or patent application described in clause (a), (b),
(c), (d), or (e).

 

Confidential

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

2

 

 



1.12 “Licensed Technology” means any good or service, including any process,
machine, manufacture, or composition of matter (a) that in any part employs,
embodies, or is developed in reliance upon information from an Elected Eligible
Disclosure or Licensed Patent or (b) whose development, manufacture, use, sale,
offer for sale, importation, or exportation would, but for the license granted
herein, infringe at least one Valid Claim.

 

1.13 “Licensed Territory” means worldwide.

 

1.14         “Other Receipts” means the amount received by Endocyte, its
subsidiaries, distributors, and Sublicensee(s) in consideration in any part for
provision of a technology that is a Licensed Technology, but is not covered by a
Valid Claim where the consideration is tendered but where a Valid Claim covering
the Licensed Technology does exist in the United States, Canada, Japan, China,
Germany, France, the United Kingdom, Italy, or Spain, less the following, to the
extent actually taken or occurring: (i) product returns; (ii) excise and sales
taxes, VAT; (iii) tariffs specific to the Licensed Technology not covered by a
Valid Claim; and (iv) customer reimbursement of enumerated third-party delivery
charges. No adjustment or deduction from Other Receipts shall be made or
permitted for sales commissions, internal sales to corporate affiliates or
collection costs.

 

1.15         “Payment Due Date” means the dates on which royalties and payments
shall be due and payable, within thirty (30) days of the end of each Reporting
Period, on April 30, July 30, October 30, and January 30.

 

1.16         “Purdue Personnel” means the following individuals if they use
Purdue resources and are subject to Purdue intellectual property policies
(including any prior or future iteration of such policies): Prof. Philip S. Low;
Purdue fellows, students, technicians, scientists or other personnel employed by
or otherwise affiliated with Purdue and working under the supervision or
direction of Prof. Philip S. Low.

 

1.17         “Registration Trial” means the pivotal safety and efficacy studies
used by the appropriate governmental entity to determine whether or not to
approve an investigational drug, for example by the Food and Drug Administration
as set forth in 21 C.F.R §314

 

1.18 “Reporting Period” means quarterly periods ending on April 30, July 30,
October 30, and January 30 of an Annual Period.

 

1.19          “Sublicense” means a sublicensing agreement or arrangement between
Endocyte and a third-party by which the third-party is granted a license or
other permission to use all or any part of Licensed Patent(s). The holder of a
Sublicense is a “Sublicensee”.

 

1.20         “Target” means a cell surface receptor including, but not limited
to, the cell surface receptors set forth in Exhibit I.

 

1.21         “Third-Party Clearance License ” means, with respect to a
particular Licensed Technology, a license purchased by Endocyte from a
non-affiliated third-party in order to mitigate a demonstrable risk that the
third-party may otherwise exclude Endocyte from practicing under a Valid Claim
that covers such Licensed Technology.

 

1.22         “Valid Claim” means a pending or issued claim that is contained in
any patent application filed in accordance with Section 7 of this Agreement and
naming PRF as an assignee, or any issued and unexpired patent based on a patent
application filed in accordance with Section 7 of this Agreement, and; has not
been revoked or held unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction (which decision is not appealable
or has not been appealed within the time allowed for appeal), has not been
disclaimed, denied or admitted to be invalid or unenforceable through reissue,
re-examination, or disclaimer, or otherwise.

 

Confidential

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

3

 

 



SECTION 2. GRANT OF LICENSE

 

2.1           License. Subject to compliance with this Agreement, and subject to
the reservation of rights stated below, PRF grants to Endocyte in the Field of
Use and the Licensed Territory:

 

2.1.1            An exclusive license under the Licensed Patent(s) to develop,
commercialize, make, have made, use, sell, offer for sale, import and export
Licensed Technology on a royalty-bearing basis.

 

2.1.2           A non-exclusive license under data corresponding to Licensed
Patent(s) but only to the extent such is assigned to PRF and arose directly out
of performance of work by Professor Philip S. Low and Purdue Personnel under the
MRA.

 

2.1.3 The right to issue Sublicenses on terms and conditions consistent with
this Agreement. Endocyte shall remain fully liable under this Agreement for the
acts or omissions of its respective Sublicensees.

 

2.2           No Implied License. The license and right granted in this
Agreement shall not be construed to confer any license or rights upon Endocyte
by implication, estoppel, or otherwise to any technology, including any data,
patent, patent application, trademark, trademark application, copyright, trade
secret, or other proprietary right not specifically and expressly encompassed by
the terms of this Agreement. Any right not expressly granted to Endocyte under
this Agreement is expressly reserved by PRF.

 

2.3           Reservation of Rights. PRF retains on behalf of itself, Purdue
University and any research collaborators the following rights:

 

2.3.1           To practice under the Licensed Patent(s), and to make and use
Licensed Technologies on a royalty-free basis solely for non-commercial
research, scholarly use, teaching, education, patient care incidental to the
foregoing, and other similar non-commercial uses, including without limitation
sponsored research and/or collaborations (“Non-Commercial Uses”);

 

2.3.2           To license any government agency; university or other
educational institution; organization of the type described in §501(c)(3) of the
Internal Revenue Code; scientific or educational organization qualified under a
state nonprofit organization statute; or a foreign equivalent of the foregoing
(“Non-Commercial Organizations”) to practice under the Licensed Patent(s), to
make and use Licensed Technologies on a royalty-free basis for Non-Commercial
Uses;

 

2.3.3           To disseminate and publish scientific findings from its research
related to the Licensed Patent(s) and/or Licensed Technologies, and to permit
its respective personnel, including Purdue University personnel, to do the same.

 

2.4           Government Rights. The Licensed Patent(s), or portions thereof,
may have been developed with financial or other assistance provided by the
United States government. As applicable, Endocyte acknowledges and agrees that
in accordance with Public Law 96-517 and other statutes, regulations, and
Executive Orders as now exist or may be amended or enacted including without
limitation the Federal IP Policy, the United States Government has certain
rights in the Inventions and Licensed Patent(s). Endocyte shall take all action
necessary to enable PRF, on behalf of Purdue University, to satisfy its
obligations under any federal law and shall not take any action or cause the
taking of such action contrary to fulfillment of these obligations. PRF shall
cooperate with Endocyte in such actions. If either Party is aware of financial
or other assistance provided by the United States Government related to any of
the Licensed Patent(s), they shall promptly notify the other Party.

 

Confidential

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

4

 

 



SECTION 3. DILIGENCE AND COMMERCIALIZATION

 

3.1           Validation of Eligible Disclosures. Evaluation of each Elected
Eligible Disclosure by Endocyte will commence on the Election Date and end on
the earlier of (i) Endocyte providing written notice to PRF of its favorable
review; or (ii) 6-months from the date of receipt (or such longer period as the
Parties may mutually agree) (“Validation Date”), but PRF shall be under no
obligation to agree to a date that is greater than 12 months from the Election
Date. At the Validation Date, the Elected Eligible Disclosure shall become a
“Validated Disclosure”.

 

3.2           Commercialization Plans. Endocyte shall submit to PRF a
commercialization plan for each Validated Disclosure within thirty (30) days of
the Validation Date, which commercialization plan shall be appended to Schedule
B along with the corresponding Diligence Milestones and Diligence Milestone
Dates. The commercialization plan must be developed using Commercially
Reasonable Efforts by Endocyte, or Endocyte shall cause any Sublicensee to do
so, as the case may be. As frequently as the parties deem appropriate but no
less than annually, Endocyte shall provide PRF with updates to its progress
against the commercialization plan for each Validated Disclosure. Endocyte must
promptly notify PRF of any substantial change in the commercialization plan
which would materially adversely affect the deadline for achieving a milestone.
Any such change of the commercialization plan will require the consent of PRF,
which shall not be unreasonably withheld.

 

3.3           Licensed Technologies to Market. Endocyte shall use Commercially
Reasonable Efforts to bring Validated Disclosures to market within a reasonable
time in accordance with the corresponding commercialization plan.

 

3.4           Diligence Milestones. For each Validated Disclosure, Endocyte will
use Commercially Reasonable Efforts to achieve the following Diligence
Milestones by the corresponding date shown (“Diligence Milestone Date”).

 

Diligence Milestone   Diligence Milestone Date 1. Begin GLP toxicology studies
on a compound developed based on a Validated Disclosure.   2nd anniversary of
relevant Validation Date 2. Initiation of a Registration Trial in any territory
on a compound developed based on aValidated Disclosure.   8th anniversary of
relevant Validation Date. 3. First Commercial Sale in any territory for a
compound developed based on a Validated Disclosure.   2nd anniversary of
completion of the Registration Trial

 

Additionally, for development of technology in a Validated Disclosure, Endocyte
will per year assign a minimum level of staffing and expenditure on direct
research and product development costs in accordance with the schedule below:

 

Confidential

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

5

 



 

-Prior to achievement of Diligence Milestone 1:

oOne (1) full-time employee

 

-Following achievement of Diligence Milestone 1, but prior to the commencement
of Phase 1 clinical study(s) in any territory:

oOne (1) full-time employee

o[*]

 

-Following the commencement of Phase 2 clinical study(s) in any territory:

oTwo (2) full-time employees

o[*]

 

- Following achievement of Diligence Milestone 2, but prior to achievement of
Diligence Milestone 3:

oThree (3) full-time employees

o[*]

 

For the avoidance of doubt, any expenditures directed toward sponsored research
in the laboratory of Professor Philip S. Low at Purdue University shall not be
considered as an expenditure on direct research and product development for the
purposes of these Diligence Milestones, nor shall such expenditures directed
towards direct research and product development towards sponsored research in
the laboratory of Professor Philip S. Low at Purdue University be creditable
against these Diligence Milestones or any other payments due under this
agreement.

 

SECTION 4. CONSIDERATION FOR LICENSE

 

4.1           Validation; Inclusion in Schedule A. Each Elected Eligible
Disclosure shall be amended to Schedule A of this Agreement. For each Elected
Eligible Disclosure which is the first Elected Eligible Disclosure directed to a
particular Target, sections 4.1.1 and 4.1.2 shall apply. Sections 4.1.1 and
4.1.2 shall not apply to any subsequent Validated Disclosures for a particular
Target.

 

4.1.1           Within 30 days of the Validation Date, Endocyte will pay PRF one
of the following amounts:

 

(a) [*] for a Validated Disclosure that has no Endocyte Contribution.

 

(b) [*] for a Validated Disclosure that has Endocyte Contribution.

 

4.1.2           An Elected Eligible Disclosure for which Endocyte does not pay a
fee under Section 4.1.1 by the first anniversary of the Election Date, unless an
extension to declare a Validation Date is granted by PRF under Section 3.1,
shall be excluded from Schedule A of this Agreement, shall cease to be an
Elected Eligible Disclosure, and shall cease to be licensed to Endocyte.

 

4.1.3           For each such subsequent Validated Disclosure in Section 4.1
directed to a particular Target, Endocyte agrees to pay to PRF a one-time,
non-refundable, non-creditable fee, for each contributor of such Validated
Disclosure who was not a contributor for any previously licensed Validated
Disclosure directed to the particular Target, as follows:

 

(a) [*] per additional contributor for a Validated Disclosure that has no
Endocyte Contribution; and

 

Confidential

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

6

 

 



(b)[*] per additional contributor for a Validated Disclosure that has Endocyte
Contribution,

 

Said fee shall be due within thirty (30) days of scheduling the Validated
Disclosure onto Schedule A.

 

4.1.4           For each Milestone applicable to a Validated Disclosure as set
forth in Section 3.4, Endocyte shall achieve the Milestone required by the
corresponding Milestone Date shown. If Endocyte fails to achieve a Milestone and
it is determined by PRF in its discretion that Endocyte has not exercised
Commercially Reasonable Efforts in its pursuit of said Milestone, PRF shall be
entitled in its discretion to either: (a) terminate Endocyte’s license to the
Validated Disclosure and remove the Validated Disclosure from Schedule A of this
Agreement, or (b) require Endocyte to pay to PRF a [*] fee as consideration for
waiver of the deadline Date for the Milestone at issue.

 

4.2           Unit Royalties. For each Licensed Technology covered by a Valid
Claim, Endocyte shall pay PRF an earned royalty as a percentage of Gross
Receipts (“Unit Royalties”) of Endocyte and/or its Sublicensees, calculated per
Licensed Technology on a country by-country basis, the expiration of the latter
of: (a) the last-to-expire Valid Claim covering a Licensed Technology in that
country, or (b) ten (10) years from the first commercial sale of a Licensed
Technology covered by a Valid Claim in that country according to the following
schedule.

 

Gross Receipts   Licensed Technology covered by a Valid Claim with no Endocyte
Contribution to underlying Eligible Disclosure and no Endocyte employee shown as
inventor on corresponding Licensed Patent   Licensed Technology covered by a
Valid Claim with Endocyte Contribution to underlying Eligible Disclosure or
Endocyte employee shown as inventor on corresponding  Licensed Patent [*]   [*]
  [*] [*]   [*]   [*]

 

The Unit Royalty schedule for Other Receipts shall be calculated at a [*]%
discount from the schedule for Gross Receipts (“Discounted Unit Royalties”) per
Licensed Technology. By way of illustration, a [*] royalty on a transaction that
results in Gross Receipts shall be reduced to a [*] royalty on a comparable
transaction that results in Other Receipts. Discounted Unit Royalties shall only
be due for a Licensed Technology Compound where a Valid Claim covers that
Licensed Technology Compound in at least one of the United States, Canada,
Japan, China, Germany, France, the United Kingdom, Italy, or Spain ("Other
Receipt Jurisdictions"). Absent a Valid Claim covering a Licensed Technology
Compound in any Other Receipt Jurisdiction, Endocyte shall owe no Discounted
Unit Royalties under this Agreement.

 

Confidential

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

7

 

 



Unit Royalties and Discounted Unit Royalties shall be due and payable on or
before the Payment Due Date for each preceding Reporting Period.

 

4.2.1           Endocyte shall be responsible for the compliance of each
Sublicensee with the terms and conditions of this Agreement, in the same manner
to the same extent as if the Sublicensee were a master licensee, including
without limitation the payment of Unit Royalties and Discounted Unit Royalties
on Gross Receipts.

 

4.2.2           [*] of amounts paid by Endocyte for a Third-Party Clearance
License shall be creditable to Unit Royalties and Discounted Unit Royalties
otherwise owed for the Licensed Technology that is facilitated by the
Third-Party Clearance License; provided, however, that the foregoing credit: (a)
shall not apply against minimum annual royalty payments under Section 4.4, and
(b) shall not apply to offset more than [*] of the Unit Royalties and Discounted
Unit Royalties otherwise payable to PRF under Section 4.2.

 

4.3           Maintenance Fees. Endocyte shall pay PRF a non-refundable
maintenance fee of [*] per annum due and payable in the final Reporting Period
of the first full Annual Period and recurring annually through and including the
final Reporting Period of the Annual Period in which Endocyte first pays Unit
Royalties to PRF.

 

4.4           Minimum Annual Royalty. For each Licensed Technology, which
results in Gross Receipts or Other Receipts (collectively “Total Receipts”),
Endocyte shall pay PRF a guaranteed minimum annual royalty, beginning with the
Annual Period (“Year 2”) that follows the first Annual Period (“Year 1”) in
which any of Total Receipts occur. The minimum annual royalty owed for Year 2
for a given Licensed Technology shall be [*] per Licensed Technology. For each
of Year 3 and Year 4 for a given Licensed Technology, the minimum annual royalty
owed shall be [*] per annum. For Year 5 and each subsequent year for a given
Licensed Technology, the minimum annual royalty shall be [*] per annum. The
amounts due from Endocyte to PRF as Unit Royalties and Discounted Unit Royalties
in each Annual Period shall be creditable against the minimum annual royalty for
that Annual Period. In the event that the Unit Royalties and Discounted Unit
Royalties for an Annual Period do not exceed the minimum annual royalty for that
Annual Period, Endocyte’s payment for the last Reporting Period of each Annual
Period shall include the balance needed to achieve the minimum annual royalties
for that Annual Period. Minimum annual royalties paid are creditable against
Unit Royalties and Discounted Unit Royalties as set forth in Section 4.6.

 

4.5           Milestone Payments. For each Licensed Technology which is a
composition of matter or formulation thereof, when Endocyte or its Sublicensee
achieves the milestone below, Endocyte will pay to PRF the corresponding payment
below, which payments are non-refundable and non-creditable against royalties
and other payment(s) due to PRF:

 

Milestone   Payment Begin GLP toxicology studies of the composition of matter or
formulation thereof   [*] Commence Registration Trial in any territory of the
composition of matter or formulation thereof   [*] First Commercial Sale in any
territory of the composition of matter or formulation thereof   [*] TOTAL   [*]

 

Confidential

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

8

 



 

4.6           Credits Against Unit Royalties and Discounted Unit Royalties. All
amounts actually paid by Endocyte as minimum annual royalties under Section 4.4
shall be credited against Unit Royalties and Discounted Unit Royalties payable
under section 4.2 until the aggregate of all such credits has been exhausted,
provided that any such amounts may only be credited against Unit Royalties and
Discounted Unit Royalties to reduce the amount paid for any Reporting Period by
a maximum of [*] from the amount otherwise due as Unit Royalties and Discounted
Unit Royalties, such that Unit Royalties and Discounted Unit Royalties actually
paid for any Reporting Period shall be no less than [*] of the Unit Royalties
and Discounted Unit Royalties due for the Reporting Period.

 

SECTION 5. PAYMENTS AND REPORTS

 

5.1           Payments. As specified in Section 4, Endocyte shall make royalty
payments to PRF on or before the Payment Due Date at the address set forth in
Section 14. If originating outside of the United States, payments shall be made
by electronic funds transfer to an account identified by PRF and Endocyte shall
absorb all fees or payments associated with such electronic funds transfer.

 

5.2           Currency Conversion. All royalties to be paid by Endocyte
hereunder shall be paid in U.S. Dollars. Gross Receipts shall be converted to
U.S. Dollars at the exchange rate existing between the U.S. Dollar and the
relevant currency on the last day of applicable Reporting Period, in compliance
with United States Generally Accepted Accounting Principles, as such rate is
reported by the Wall Street Journal. Any loss of exchange, value, taxes, or
other expenses incurred in the transfer or conversion to U.S. dollars shall be
paid entirely by Endocyte.

 

5.3           Interest. Interest shall accrue on overdue payments required under
this Agreement at the rate of [*] per month, commencing on the thirtieth day
after the Payment Due Date.

 

5.4           Royalty Reports. For each Reporting Period, Endocyte shall report
to PRF the information specified in Schedule C, Royalty Report Requirements.
Reports are required even if no earned royalties are due. Incomplete reports may
be deemed, in PRF’s sole discretion a material breach of this Agreement.

 

SECTION 6. RECORDS

 

6.1           Records of Sales. During the Term of this Agreement and for a
period of five (5) years thereafter, Endocyte shall keep true and accurate
records of all information relating to Gross Receipts, Other Receipts, Unit
Royalties, Discounted Unit Royalties, Sublicense Income, and verification of
Endocyte’s calculation of amounts payable to PRF under this Agreement. Endocyte
shall furnish that information to PRF upon PRF’s request, which shall not be
made more often than once per Annual Period.

 

 

Confidential

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

9

 



 

6.2           Audit of Records. PRF shall have the right, from time to time at
reasonable times during normal business hours through an independent certified
public accountant, to examine the records of Endocyte to verify compliance with
this Agreement. The scope of examination includes, but is not limited to,
information necessary to verify compliance with the permitted scope of practice
under Section 2.1, sales invoice registers, sales analysis reports, original
invoices, inventory records, price lists, Sublicense and distributor agreements,
accounting general ledgers, and sales tax returns. Such examination and
verification shall not occur more than once each calendar year. Unless otherwise
agreed in writing by Endocyte, the fees and expenses of performing such
examination and verification shall be borne by PRF. If such examination reveals
an underpayment by Endocyte of more than five percent (5%) for any quarter
examined, Endocyte shall pay PRF the amount of such underpayment plus interest
in accordance with Section 5 and shall reimburse PRF for all expenses of the
accountant performing the examination.

 

SECTION 7. PATENT PROSECUTION



7.1           Prosecution counsel for the Licensed Patents (“Prosecution
Counsel”) shall be nominated by Endocyte and approved by PRF and shall jointly
represent PRF as owner of the Licensed Patents and Endocyte as the exclusive
licensee of the Licensed Patents. PRF and Endocyte shall each have the right to
terminate Prosecution Counsel’s authority as agent of record for any Licensed
Patent at any time.

 

7.2           Endocyte, in consultation with Prosecution Counsel, shall have
lead responsibility for formulation and implementation of prosecution
strategies, subject to Prosecution Counsel’s continuing obligation of
consultation with and disclosure to PRF. Representation by Prosecution Counsel
shall extend to any proceeding in a patent office challenging the validity of
any Licensed Patent. Endocyte shall formulate and implement patent coverage
strategies commensurate in scope with each Elected Eligible Disclosure. Endocyte
shall use reasonable efforts to obtain patent coverage commensurate in scope
with the disclosure of each filed patent application based on each Elected
Eligible Disclosure in accordance with applicable patent law.

 

7.3           The letter of retention for Prosecution Counsel shall address
Prosecution Counsel’s responsibilities in the following aspects:

 

7.3.1           Prosecution Counsel shall make filings solely according to joint
instructions of PRF and Endocyte.

 

7.3.2           Prosecution Counsel shall keep PRF informed as to all material
developments with respect to filing, prosecution and maintenance of patent
applications, including by advance notification to PRF of prosecution
proceedings and strategies and advance transmittal to PRF of draft responses to
patent office proceedings, and obtaining PRF’s input prior to filing same.

 

7.3.3           Except upon joint instructions of PRF and Endocyte, Prosecution
Counsel shall not (a) expressly and irrevocably abandon either a pending
application within the Licensed Patents (except for filing of a PRF-authorized
continuing patent application) or (b) fail to make any national filing.

 

7.3.4           Prosecution Counsel shall advise on inventorship, in
consultation with PRF and Endocyte. Prosecution Counsel shall supply inventor
assignment instruments to PRF and Endocyte, who shall each be responsible for
obtaining executed assignments from their respective personnel.

 

7.3.5           The letter shall allocate responsibilities for maintenance fees.

 

Confidential

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

10

 

 



7.4           Endocyte shall be solely responsible for paying Prosecution
Counsel’s billings for prosecution of each Elected Eligible Disclosure and
Licensed Patent assigned to Prosecution Counsel, including but not limited to
maintenance fees (if applicable), attorney’s fees, expenses, official fees and
other charges incident to preparation, prosecution, and maintenance of U.S. and
foreign patent applications and patents.

 

7.5           The Parties agree to fully cooperate in good-faith with respect to
prosecution of the Licensed Patent(s).

 

7.6           Endocyte shall, not less than ninety (90) days in advance, advise
PRF of any decision by Endocyte to cease funding any prosecution or maintenance
of a pending application (except where there is a PRF-authorized continuing
patent application) or patent which is a Licensed Patent. In that event, upon
payment by PRF of said prosecution or maintenance expense, the prosecution of
the Licensed Patent shall be thenceforth under sole control of PRF at PRF’s sole
expense, shall cease to be subject to the terms and conditions of this
Agreement, and shall be subject to abandonment or lapse in PRF’s sole
discretion. This Section 7.6 shall not apply if Endocyte and PRF mutually agree
that for commercial or other reasons a Licensed Patent should no longer be
prosecuted or maintained.

 

7.7           Orange Book Listing and Patent Term Restoration. Endocyte and
Sublicensees shall each have the authority to seek approval to list eligible
Licensed Patents in the Orange Book maintained by the FDA and shall provide
opportunity for PRF to comment and will reasonably consider PRF’s comments.

 

7.8           Other Action. To the extent the Licensed Patents are the subject
of an action not specifically set forth in this Section 7 or in Section 8, the
Parties shall cooperate in good faith to determine an appropriate course of
action in accordance with this Agreement.

 

SECTION 8. ABATEMENT OF INFRINGEMENT

 

8.1           Notice of Infringement. Each Party shall promptly inform the other
Party of any suspected material infringement of any Licensed Patent.

 

8.2           Infringement Action. Endocyte or any Sublicensee shall have the
right, but not obligation, to initiate suit or take other appropriate action
(“Suit”) that Endocyte or its Sublicensee believes is reasonably required to
protect the Licensed Technology. In the event that there is no pre-Suit
agreement by PRF to participate voluntarily as a co-plaintiff in the Suit, then
to the extent necessary to confer standing on  Endocyte or its Sublicensee, PRF
hereby agrees not to object to Endocyte  requesting a court of competent
jurisdiction to involuntarily join PRF pursuant to Federal Rule of Civil
Procedure 19 as a co-plaintiff in such Suit.  In connection with any Suit,
Endocyte shall fully and completely defend and indemnify PRF from and against
all costs (including attorney fees) and liabilities (whether under a
counterclaim or otherwise) of every kind incurred by PRF in connection with any
Suit.  To the extent that any Suit seeks a recovery of damages for infringement
of a Licensed Patent, the Parties and any Sublicensee who participates in the
Suit shall agree to negotiate in good faith to establish an equitable formula
for sharing of the net recovery in the Suit.  In the event that said negotiation
is unsuccessful, apportionment of damages among the plaintiffs in the Suit shall
be a task for the finder of fact in the Suit.

 

Confidential

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

11

 



 



SECTION 9. CONFIDENTIALITY

 

Endocyte shall not, without the express prior written consent of PRF, for any
reason or at any time either during or subsequent to the Term of this Agreement
disclose to third parties, other than counsel to Endocyte, the financial terms
set forth in this Agreement, except upon a subpoena or other court order, as
required by government securities laws, or at the request of tax consultants
made with appropriate provision for protection of confidential information.
Endocyte, may however, show to any third-party with reason to know all other
terms of this Agreement without notice to PRF.

 

SECTION 10. DISPUTE RESOLUTION

 

10.1         Negotiation. If a dispute between the parties related to this
Agreement arises, either party, by written notice to the other party detailing
the points of dispute (“Dispute Notice”), may have the dispute referred to the
parties’ respective officers designated below, or their successors, for
attempted resolution by good faith negotiations within thirty (30) days from the
date of the Dispute Notice. The designated officers are as follows:

 

  For Endocyte: CEO with copies to Vice President, Business Development and to
Chief Intellectual Property Counsel         For PRF: President & CEO, PRF

 

10.2         Mediation. If the designated officers are not able to resolve the
dispute within this thirty (30) day period, or any agreed extension, they shall
confer in good faith with respect to the possibility of resolving the matter
through mandatory mediation with a certified mediator in Indianapolis, Indiana
under the Indiana Rules of Alternative Dispute Resolution, said mediation to be
completed within sixty (60) days of the date of the Dispute Notice. The parties
shall participate in any mediation sessions in good faith in an effort to
resolve the dispute in an informal and inexpensive manner. All expenses of the
mediator shall be shared equally by the parties.

 

10.3         Statute of Limitations; Admissibility of Evidence. The applicable
statute(s) of limitation for claims pending between the Parties shall be tolled
during dispute resolution procedures under this Agreement. Federal Rule of
Evidence 408, Indiana Rule of Evidence 408, and the Indiana Rules of Alternative
Dispute Resolution shall apply by their terms to evidence generated in the
course of the operation of this Section 10.

 

SECTION 11. WARRANTY, MERCHANTABILITY AND EXCLUSION OF WARRANTIES

 

11.1         Limited Warranty. Each Party warrants to the other that it is fully
empowered to enter into this Agreement.

 

11.2 Warranty by Endocyte. Endocyte represents and warrants that:

 

(a)          Endocyte is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Delaware. Endocyte has all
requisite corporate power and authority to own, operate, and lease its
properties, to carry on its business as now being conducted and as contemplated
by this Agreement, to enter into this Agreement, and to carry out the
transactions contemplated hereby. Specifically, Endocyte warrants that it
possesses the necessary expertise and skill to make, and has made, its own
evaluation of the capabilities, safety, utility, and commercial application of
the intellectual property licensed under this Agreement.

 

Confidential

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

12

 

  

(b)          No consent, approval, or authorization of or designation,
declaration, or filing with any governmental authority or other person is
required on the part of Endocyte in connection with the execution, delivery or
performance of this Agreement.

 

(c)          Endocyte (and, to Endocyte’s knowledge, none of Endocyte’s
personnel) is not a party to any agreement or instrument or subject to any
charter or other corporate restriction or any judgment, order, writ, injunction,
or, to Endocyte’s knowledge, any rule or regulation which materially and
adversely affects the operations, prospects, properties, assets, or condition
(financial or otherwise) of Endocyte.

 

11.3         Exclusion of Warranties. PRF does not warrant the validity of the
Licensed Patent(s), Licensed Technology or information provided by PRF in
support thereof, nor does PRF warrant that the foregoing are free of error or
defect. PRF makes no representation whatsoever with regard to the scope or
commercial potential or profitability or income of or from the Inventions,
Licensed Patent(s) or Licensed Technology or that the Inventions, Licensed
Patent(s) or Licensed Technology may be exploited by Endocyte without infringing
any rights of any other party. PRF makes no covenant either to defend any
infringement charge by a third party or to institute action against infringers
of Licensed Patent(s). PRF does not warrant that any product or service within
the scope of the Inventions, Licensed Patent(s) or Licensed Technology will meet
Endocyte’s or any of Endocyte’s customer’s specific requirements. ACCORDINGLY,
THE INTELLECTUAL PROPERTY LICENSED HEREUNDER IS PROVIDED “AS IS.” PRF MAKES NO
REPRESENTATION OR WARRANTY OF ANY KIND WITH RESPECT TO THE INTELLECTUAL PROPERTY
LICENSED HEREUNDER AND EXPRESSLY DISCLAIMS ANY WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE AND ANY OTHER IMPLIED WARRANTIES WITH RESPECT
TO THE CAPABILITIES, SAFETY, UTILITY, TRADE, USEAGE, OR COMMERCIAL APPLICATION
OF THE INTELLECTUAL PROPERTY LICENSED HEREUNDER.

 

SECTION 12. DAMAGES, INDEMNIFICATION, AND INSURANCE

 

12.1         Limitation of Liability. A Party in breach of this Agreement shall
not be liable to the other Party for incidental, indirect, exemplary or
consequential damages for breach of this Agreement, including without limitation
lost profits, business revenues or goodwill, regardless of whether the Party was
aware of the possibility of such damages. Further, PRF shall not be liable to
Endocyte or any Sublicensee for any special, incidental, indirect, or
consequential damages resulting from defects in the design, testing, labeling,
manufacture, distribution, sale, use or other application of any Licensed
Technology.

 

12.2         Indemnification. Except for the gross negligence or willful
misconduct of Indemnitees Endocyte shall defend, indemnify, and hold Indemnitees
harmless from any and all third-party claims, demands, actions and causes of
action, arising in connection with any and all injuries, losses, damages or
liabilities of any kind whatsoever arising, directly or indirectly, out of the
practice under the Licensed Patent(s) pursuant to this Agreement, or the use,
exploitation, distribution, or sale of any Licensed Technology. This
indemnification obligation shall include, without limiting the generality of the
foregoing, reasonable attorney fees and other costs or expenses incurred by
Indemnitees in connection with the defense of any and all such claims, demands,
actions, or causes of action.

 

Confidential

 [*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.



 

13

 



 



12.3         Insurance. If requested by PRF, in conjunction with each royalty
report made under Section 5 at the end of an Annual Period, Endocyte shall
supply PRF with a certificate of insurance confirming coverage as follows:
[*]comprehensive general liability, including an endorsement for product
liability claims arising from Licensed Technologies. Endocyte shall also
maintain clinical trial insurance, or self-insure, in an amount considered
reasonable in the industry.

 

12.4         Notice of Claims. PRF shall promptly notify Endocyte of all claims
involving the Indemnitees and will provide information requested by Endocyte for
evaluation of each such claim.

 

SECTION 13. TERM AND TERMINATION

 

13.1         Term. Unless terminated earlier in accordance with this Agreement,
this Agreement expires on the expiration date of the last to expire Valid Claim
(“Term”).

 

13.2         Termination by PRF.

 

(a) Failure to Pay. Any dispute regarding payment demanded by PRF from Endocyte
under this Agreement shall be administered under the provisions set forth in
Section 10.  In the event of a failure by Endocyte to pay PRF any sum due and
payable under this Agreement, and failure of Endocyte to cure the nonpayment
default as of the sixtieth day after Endocyte’s receipt of a Dispute Notice from
PRF under Section 10.1, PRF may terminate this Agreement and the license granted
hereunder, effective as of the date of PRF’s issuance of written notice
confirming Endocyte’s failure to cure.

 

(b) Nonpayment Default or Material Breach. In the event of any material default
or material breach of this Agreement by Endocyte other than nonpayment or loss
of financial capability, PRF may terminate this Agreement and the license
granted hereunder after serving Endocyte with written notice of the material
default or material breach. If Endocyte fails to cure the material default or
material breach within ninety (90) days of receipt of PRF’s written notice
thereof, the termination becomes automatically effective at the conclusion of
the ninety (90) day period; provided, however, if any material default or
material breach cannot be cured by the exercise of due diligence within ninety
(90) days, then the time for cure may be extended, in PRF’s sole discretion, for
the time reasonably necessary to effect the cure, provided that Endocyte
promptly commences to cure within said period and at all times thereafter
proceeds diligently to cure the material default or material breach.

 

13.3         Termination by Endocyte. Endocyte may terminate its license under
this Agreement without cause upon written notice delivered to PRF not less three
(3) months prior to the date on which Endocyte intends for the termination to be
effective. In the event of termination by Endocyte under this Section 13. 3.
Endocyte agrees, upon the request of and at the expense of PRF, to provide PRF
with all relevant existing data belonging solely to PRF in the custody,
possession or control of Endocyte which Endocyte has used in registering a
compound or formulation comprising the compound covered by a Valid Claim for
approval at the United States Food and Drug Administration, or foreign
counterpart, in such jurisdiction where the registration has occurred. PRF shall
have the unrestricted right to provide such data to third parties.

 

13.4         Failure to Enforce. The failure of either Party at any time, or for
any period of time, to enforce any provision of this Agreement shall not be
construed as a waiver of such provision or as a waiver of the right of such
Party thereafter to enforce each and every provision of this Agreement.

 

Confidential

 [*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

14

 

  

13.5         Assignment of Sublicenses. Endocyte shall take all steps reasonably
necessary to terminate each Sublicense, effective as of the date of termination
of Endocyte’s license from PRF under this Agreement. Upon request of Endocyte
and Sublicensee and verification by Sublicensee that Endocyte is not in default
of any obligation to Sublicensee, and in PRF’s sole discretion, PRF may accept
assignment of a Sublicense, including the right to all consideration promised to
Endocyte thereunder. Notwithstanding anything contained in this Agreement to the
contrary, PRF shall not be bound by any of the following with respect to a
Sublicense: (1) duties or obligations of Endocyte to Sublicensee which cannot be
assumed or performed by PRF because they are inconsistent with applicable laws
or policies then in effect; (2) duties or obligations of Endocyte that exceed
the obligations of PRF as licensor in this Agreement; and/or (3) duties or
obligations of Endocyte contained in any Sublicense that are not contained in
this Agreement, or which extend beyond the Term.

 

13.6         Survival. Expiration or termination of this Agreement shall not
relieve the Parties of any obligation accruing prior to such expiration or
termination such as the obligation to pay Unit Royalties and Discounted Unit
Royalties on Gross Receipts and Other Receipts obtained prior to expiration or
termination, and provide the associated Royalty Reports, under Sections 4 and 5.
The provisions of Sections 1, 6, 9, 10, 11, 12, 13.6, 14, 15.2, 15.4, 15.7,
15.8, 15.9, 15.12, and 15.13 of this Agreement shall survive termination of this
Agreement.

 

Confidential

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

15

 



 

SECTION 14. NOTICES

 

Except as otherwise provided herein, all notices and other communications shall
be hand delivered, sent by private overnight mail service, or sent by registered
or certified U.S. mail, postage prepaid, return receipt requested, and addressed
to the party to receive such notice or other communication at the address given
below, or such other address as may hereafter be designated by notice in
writing:

 

  If to PRF: Purdue Research Foundation     Office of Technology
Commercialization     1281 Win Hentschel Blvd     West Lafayette, IN 47906    
Facsimile: (765) 463-3486     ATTN: Assistant VP and Director, OTC         If to
Endocyte: Endocyte, Inc.     Chief Executive Officer     3000 Kent Ave., Suite
A1-100     West Lafayette, IN 47906

 

Such notices or other communications shall be effective upon receipt by an
employee, agent or representative of the receiving party authorized to receive
notices or other communications sent or delivered in the manner set forth above.

 

SECTION 15. MISCELLANEOUS

 

15.1         Export Controls. Endocyte acknowledges that PRF is subject to
United States laws and regulations controlling the export of technical data,
computer software, laboratory prototypes, and other commodities and that PRF’s
obligations under this Agreement are contingent upon compliance with applicable
United States export laws and regulations. The transfer of technical data and
commodities may require a license from the cognizant agency of the United States
government or written assurances by Endocyte that Endocyte shall not export data
or commodities to certain foreign countries without the prior approval of
certain United States agencies. PRF neither represents that an export license
shall not be required nor that, if required, such export license shall issue.

 

15.2         Jurisdiction, Venue, Choice of Law, and Attorney’s Fees. Any
justiciable dispute between Endocyte and PRF shall be determined solely and
exclusively under Indiana law by a court of competent jurisdiction in Tippecanoe
County in Indiana or a competent federal court in Indiana if no state court is a
court of competent jurisdiction. The prevailing party in any litigated dispute
shall be entitled to reimbursement of its reasonable and necessary attorney’s
fees and costs. Any proof of the necessity of those fees and costs shall include
evidence that the prevailing party complied with the procedures of Section 10 of
this Agreement.

 

15.3         Legal Compliance. Endocyte shall comply with all laws and
regulations relating to its manufacture, processing, production, use, sale, or
distribution of Licensed Technologies. Endocyte shall not knowingly take any
action with respect to the Licensed Technologies which would expose PRF or
Purdue University to violation of any law and regulation.

 

15.4         Independent Contractor. Endocyte’s relationship to PRF shall be
that of a licensee only. Endocyte is not be an agent of PRF and shall have no
authority to act for or on behalf of PRF in any matter. Persons retained by
Endocyte as employees or agents shall not by reason thereof be deemed to be
employees or agents of PRF.

 

Confidential

 [*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

16

 

  

15.5         Patent Marking. To the extent required by applicable law in the
relevant jurisdiction, Endocyte shall mark Licensed Technologies with applicable
patent numbers, or otherwise give notice of applicable patent numbers.

 

15.6         Use of Names. Each party shall obtain the written approval of the
other party prior to making use of their names for any commercial purpose,
except as required by law. As an exception to the foregoing, Endocyte and PRF
each may publicize the existence of this Agreement, but may not publicize its
terms and conditions of this Agreement without the other party’s consent, except
as required by law.

 

15.7         Place of Execution. This Agreement and any subsequent modifications
or amendments hereto shall be deemed to have been executed in the State of
Indiana, U.S.A.

 

15.8         Governing Law. This Agreement and all amendments, modifications,
alterations, or supplements hereto, and the rights of the Parties hereunder,
shall be construed under and governed by the laws of the State of Indiana
(without regard to conflict of law rules) and the United States of America as
applicable.

 

15.9         Severability. All rights and restrictions contained herein may be
exercised and shall be applicable and binding only to the extent that they do
not violate any applicable laws and are intended to be limited to the extent
necessary so that they will not render this Agreement illegal, invalid or
unenforceable. If any provision or portion of any provision of this Agreement
not essential to the commercial purpose of this Agreement shall be held to be
illegal, invalid or unenforceable by a court of competent jurisdiction, it is
the intention of the Parties that the remaining provisions or portions thereof
shall constitute their agreement with respect to the subject matter hereof, and
all such remaining provisions or portions thereof shall remain in full force and
effect. To the extent legally permissible, any illegal, invalid or unenforceable
provision of this Agreement shall be replaced by a valid provision which will
implement the commercial purpose of the illegal, invalid or unenforceable
provision. In the event that any provision essential to the commercial purpose
of this Agreement is held to be illegal, invalid or unenforceable and cannot be
replaced by a valid provision which will implement the commercial purpose of
this Agreement, this Agreement and the rights granted herein shall terminate.

 

15.10         Force Majeure. Any delays in, or failure of, performance of any
party to this Agreement shall not constitute default hereunder, or give rise to
any claim for damages, if and to the extent caused by occurrences beyond the
control of the party affected, including, but not limited to, acts of God,
strikes or other work stoppages; civil disturbances, fires, floods, explosions,
riots, war, rebellion, or sabotage.

 

15.11         Assignment. This Agreement and the license granted hereunder may
not be assigned by either party, except upon the prior written consent of the
other party, such consent not to be unreasonable withheld. Provided, however,
Endocyte need not obtain PRF’s consent for an assignment of this Agreement in
conjunctions with a merger, acquisition, or sale of substantially all of the
assets of Endocyte.

 

15.12         Previous Licenses. PRF and Endocyte are parties to two previously
executed license agreements: (i) the License Agreement of December 2, 1996,
effective December 21, 1995, superceded by the exclusive license entered on July
17, 1998 (also effective as of December 21, 1995) and restated on October 21,
1998, and as subsequently amended; and (ii) the Exclusive License Agreement of
March 1, 2010 and as subsequently amended (collectively the "Preexisting License
Agreements"). Nothing in this Agreement shall amend, alter, or otherwise affect
any term or portion of the Preexisting License Agreements.

 

Confidential

 [*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

17

 

  

15.13         Modification. This Agreement shall not be modified, amended or
terminated except as herein provided or except by another agreement in writing
executed by the Parties hereto.

 

Confidential

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 



18

 

  

IN WITNESS WHEREOF, PRF and Endocyte have caused this Agreement to be signed by
their duly authorized representatives, under seal, as of the day and year
indicated above.

 

PURDUE RESEARCH FOUNDATION   ENDOCYTE, INC. and Affiliates       /s/ Daniel J.
Hasler   s/ P. Ron Ellis Daniel J. Hasler   P. Ron Ellis President and Chief
Entrepreneurial Officer   President and CEO

 

Confidential

 [*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

19

 

  

Exhibit I

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Confidential

 [*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

Page A 

 

  

Schedule A: Elected Eligible Disclosures and Licensed Patents

 

Title of Elected Eligible Disclosure:           PRF Reference Number for Elected
Eligible Disclosure:           Contributors for the Elected Eligible Disclosure:
   

 

PRF
Reference
Number   Title of
Application   Serial
Number   Inventors   Filing Date   Jurisdiction   Status                        
                           

  

Confidential

 [*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

Page B 

 

  

Schedule B: Commercialization Plan.

 

Diligence Milestone   Diligence Milestone Date 1.    Begin GLP toxicology
studies on a compound developed based on a Validated Disclosure.          
2.    Initiation of a Registration Trial in any territory on a compound
developed based on a Validated Disclosure.           3.    First Commercial Sale
in any territory for a compound developed based on a Validated Disclosure.    

 

 

Confidential

 [*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended. 

  

 

  

Schedule C: Royalty Report Requirements

 

(1)Identify each Licensed Technology by name(s), number(s), and brand
identifications sold by Endocyte during the Reporting Period.

  

(2)For each identified Licensed Technology, the number of units sold by (a)
Endocyte and (b) each Sublicensee during the Reporting Period .

  

(3)For each identified Licensed Technology, the Gross Receipts during the
Reporting Period. Include summary of netting calculations and break-out for
Sublicensee(s) (Section 4.7).

  

(4)For each identified Licensed Technology, the amount of Unit Royalties and
Discounted Unit Royalties and, if applicable Minimum Annual Royalties (including
credit of Minimum Annual Royalties against Unit Royalties and Discounted Unit
Royalties) due for the Reporting Period in USD. Show monetary conversion rate
(if applicable).

  

(5)Current certificate of insurance (Section 12.3).

 

 

 

Confidential

 [*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

  

 

 